Exhibit 10.15

EMPLOYMENT AGREEMENT

This Agreement is made as of February 27, 2007 between Gannett Co., Inc., a
Delaware corporation (“Gannett”), and Gracia C. Martore (“Martore”).

Martore has contributed substantially to the growth and success of Gannett.
Gannett desires to retain Martore’s services as set forth in the Agreement and
to provide the necessary consideration to assure such services.

Gannett and Martore therefore agree as follows:

1. Employment. Gannett hereby employs Martore as its Executive Vice President
and Chief Financial Officer as of the date first set forth above, or thereafter
in such other senior executive position as Gannett and Martore shall mutually
agree upon. Martore hereby accepts the employment specified herein, agrees to
perform, in good faith, the duties, consistent with her position, as assigned by
Gannett’s Chief Executive Officer, abide by the terms and conditions described
in this Agreement and to devote her full working time and best efforts to
Gannett. These obligations shall not restrict Martore from engaging in customary
activities as a director or trustee of other business or not-for-profit
organizations so long as such activities, in the reasonable opinion of Gannett’s
Chief Executive Officer, do not materially interfere with the performance of
Martore’s responsibilities under this Agreement or create a real or apparent
conflict of interests.

2. Term of Employment. The term of employment under this Agreement shall
commence on the date set forth above and shall expire on December 31, 2009,
provided that on December 31, 2007, and on each subsequent anniversary thereof,
the term shall be deemed to have been extended by the parties for an additional
one year period, until either party gives notice, not less than 90 days prior to
December 31, 2007, or an anniversary thereof, of a decision not to extend for an
additional one-year period.

3. Compensation. During the term of Martore’s employment, Gannett shall pay her
a base salary at the rate of $700,000 per annum or such greater amount as the
Executive Compensation Committee shall determine (“Base Salary”). Such Base
Salary shall be payable in accordance with Gannett’s standard payroll practices
for senior executives. Gannett may pay Martore a bonus in such amount and at
such time or times as the Executive Compensation Committee shall determine.

4. Reimbursement for Expenses. Martore shall be expected to incur various
reasonable business expenses customarily incurred by persons holding like
positions, including but not limited to traveling, entertainment and similar
expenses incurred for the benefit of Gannett. Gannett shall reimburse Martore
for such expenses from time to time, at Martore’s request, and Martore shall
account to Gannett for such expenses.

5. Termination of Agreement by Gannett.

(a) Gannett shall have the right to terminate this Agreement under the following
circumstances:

(i) Upon the death of Martore.



--------------------------------------------------------------------------------

(ii) Upon notice from Gannett to Martore in the event of an illness or other
disability which has incapacitated her or can reasonably be expected to
incapacitate her from performing her duties for six months as determined in good
faith by Gannett.

(iii) For good cause upon notice from Gannett. For this purpose, “good cause”
means (1) any intentional, non-incidental misappropriation of funds or property
of Gannett by Martore; (2) unreasonable (and persistent) neglect or refusal by
Martore to perform her duties as provided in Section 1 hereof and which she does
not remedy within thirty days after receipt of written notice from Gannett;
(3) the material breach by Martore of any provision of Sections 9 or 13 which
she does not remedy within thirty days after receipt of written notice from
Gannett; or (4) conviction of Martore of a felony.

(b) If this Agreement is terminated pursuant to Section 5(a) above, Martore’s
rights and Gannett’s obligations hereunder shall forthwith terminate except as
expressly provided in this Agreement.

(c) If this Agreement is terminated pursuant to Section 5(a)(i) hereof, (1) in
addition to the proceeds from the life insurance policy referred to on Exhibit A
hereto and any other benefits under the plans, programs, practices and policies
relating to death as are applicable to Martore on the date of her death,
Martore’s estate shall be entitled to receive a cash payment equal to two times
the sum of (a) her Base Salary as in effect on the date of her death and (b) the
greater of (i) her most recent annual bonus as of the date of her death or
(ii) the average of her three most recent annual bonuses as of the date of her
death, and (2) all stock options, restricted stock units and any time-based
equity awards granted to Martore shall vest in full on the date of her death and
the stock options and any stock appreciation rights granted on or after
February 25, 2005 shall be exercisable by her estate, or by a person who
acquires the right to exercise the stock options or stock appreciation rights by
bequest or inheritance or by reason of her death, for the lesser of the
remaining term thereof or three years. The cash payment described in clause
(c)(1) is conditioned upon and subject to Martore’s estate or beneficiaries
executing a valid release agreement in such form as Gannett may reasonably
require with respect to claims which Martore or her estate or beneficiaries may
have arising out of Martore’s employment (the “Release”) and shall be made to
Martore’s estate in a lump sum within 30 days after Martore’s death if the
Release has become effective and non-revocable or, if not made then, within
seven (7) days after the Release has become effective and non-revocable.

(d) If this Agreement is terminated pursuant to Section 5(a)(ii) hereof, (1) in
addition to any other benefits under the plans, programs, practices and policies
relating to disability as are applicable to Martore as of the date her
employment terminates (the “Termination Date”), Martore shall be entitled to

 

- 2 -



--------------------------------------------------------------------------------

receive a cash payment equal to two times the sum of (a) her Base Salary as in
effect on the date her Termination Date and (b) the greater of (i) her most
recent annual bonus as of the Termination Date or (ii) the average of her three
most recent annual bonuses as of the Termination Date; provided, however, that
if Martore’s condition at the time of her termination does not entitle her to
disability income or to salary continuation payments from Gannett or from its
insurer under the terms of the Gannett long-term disability plan, or any
successor Gannett plan or policy in effect at the time of such disability, then
subject to Section 20 of this Agreement, Gannett shall provide Martore with the
disability income or salary continuation payments that would have been provided
if she had qualified for them under such plan as of the Termination Date; and,
provided further, that if and when Martore later becomes entitled to disability
income or to salary continuation payments from Gannett or from its insurer under
the terms of the Gannett long-term disability plan, or any successor Gannett
plan or policy in effect at the time of such disability, the compensation
payable to her hereunder shall be inclusive of any such disability income or
salary continuation and shall not be in addition thereto; and (2) all stock
options, restricted stock units and any time-based equity awards granted to
Martore shall vest in full on the Termination Date and the stock options and any
stock appreciation rights granted on or after February 25, 2005 shall be
exercisable for the lesser of the remaining term thereof or three years. The
cash payment described in clause (d)(1) is conditioned upon and subject to
Martore or her representatives executing the Release and shall be made in a lump
sum within 30 days after the Termination Date if the Release has become
effective and non-revocable or, if not made then, within seven (7) days after
the Release has become effective and non-revocable.

(e) Gannett may terminate Martore’s employment during the term of this Agreement
for reasons other than those set forth in Section 5(a), subject to the
applicable provisions of this Agreement that are intended to survive termination
of employment.

6. Termination of Agreement by Martore. Martore shall have the right to
terminate her employment under this Agreement for “good reason” upon 30 days’
notice to Gannett given within 90 days following the occurrence of any of the
following events without her consent, each of which shall constitute a “good
reason” for such termination; provided, that the events described in clauses
(b), (d) and (e) below shall not constitute “good reason” if the event is
remedied by Gannett within 30 days after receipt of notice given by Martore to
Gannett specifying the event:

(a) Martore is not elected or retained as Executive Vice President and Chief
Financial Officer (or such other senior executive position as Martore may have
agreed to serve in).

(b) Gannett acts to materially reduce Martore’s duties and responsibilities
hereunder.

(c) Martore is required to report to anyone other than Gannett’s Chief Executive
Officer.

 

- 3 -



--------------------------------------------------------------------------------

(d) Gannett acts to change the principal geographic location of the performance
of Martore’s duties from the Washington, D.C. Metropolitan area.

(e) Gannett materially breaches this Agreement.

7. Consequence of Termination or Expiration of Agreement. If this Agreement is
terminated by Martore for any reason other than pursuant to Section 6 hereof, or
Martore’s term of employment expires by reason of Martore failing to extend it,
Martore’s rights and Gannett’s obligations hereunder shall forthwith terminate
except as expressly provided in this Agreement. If Martore’s employment is
terminated by Martore pursuant to Section 6 hereof, or by Gannett for any reason
other than the reasons specified in Section 5(a), or Martore’s term of
employment expires by reason of Gannett failing to extend it and Martore ceases
employment upon expiration of the term, and conditioned upon and subject to
Martore executing the Release, the following shall apply:

(a) Martore shall be paid all earned but unpaid compensation, accrued vacation
and accrued but unreimbursed expenses required to be reimbursed under this
Agreement; and

(b) Gannett shall pay to Martore in a lump sum in cash within 30 days after the
Termination Date if the Release has become effective and non-revocable or, if
not made then, within seven (7) days after the Release has become effective and
non-revocable, a cash severance payment equal to two (2) times the sum of
(i) her Base Salary as in effect on the Termination Date and (ii) the greater of
(A) her most recent annual bonus as of the Termination Date or (B) the average
of her three most recent annual bonuses as of the Termination Date. If Martore
is entitled to received a change in control payment under Section 10, the amount
determined under this Section 7(b) shall be reduced (but not below zero) by the
amount paid to Martore under Section 10; and

(c) All stock options, restricted stock units and any time-based equity awards
granted to Martore shall vest in full on the Termination Date and the stock
options and any stock appreciation rights granted on or after February 25, 2005
shall be exercisable for the lesser of the remaining term thereof or three
years; and

(d) Within 30 days after the Termination Date if the Release has become
effective and non-revocable or, if not made then, within seven (7) days after
the Release has become effective and non-revocable, Martore shall receive a
payout of her awards under Gannett’s Long Term Incentive Plan (“LTIP”) or any
replacement plan or arrangement. The number of Performance Shares and the amount
of Cash-Based Performance Units earned by Martore under the LTIP shall be
determined as if Gannett’s performance for the Performance Period was at the
Threshold Performance Level for the entire Performance Period (as such
capitalized terms are defined under the LTIP); and

(e) Martore shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payments hereunder be subject to offset in respect of
any

 

- 4 -



--------------------------------------------------------------------------------

claims which Gannett may have against Martore, nor shall the amount of any
payment or benefit provided for in this Section 7 be reduced by any compensation
earned as a result of Martore’s employment with another employer.

8. Miscellaneous Additional Benefits.

(a) Active Employment Benefits. Martore shall be entitled to receive during her
period of active full-time employment with Gannett the following benefits:

(i) Customary Executive Benefits. All benefits, facilities or privileges, in
comparable amounts and under comparable terms and conditions, as are made
available during such period to any other senior executive of Gannett other than
sign-on bonuses and similar one-time benefits.

(ii) Stock Options and Restricted Stock Units. All Gannett stock options,
restricted stock units and any time-based equity awards granted to Martore on or
after February 25, 2005 shall become fully vested within four years from the
date of grant and, with respect to a termination of her employment for any
reason other than for good cause as defined in Section 5(a)(iii), shall vest in
full on the Termination Date, and the stock options and any stock appreciation
rights shall be exercisable for the lesser of the remaining term thereof or
three years.

(b) Post-Employment Benefits. After Martore ceases full-time active employment
for any reason other than good cause as defined in Section 5(a)(iii), she shall
receive all benefits afforded to other retired executive officers generally, as
described in Exhibit A to this Agreement as such Exhibit A may be revised from
time to time.

(c) Retirement Plan Credit. If Martore’s employment with Gannett terminates
before October 1, 2011 (the first day of the month following Martore’s 60th
birthday), Martore shall receive additional service credit for purposes of
calculating Martore’s benefit under the Gannett Supplemental Retirement Plan, or
a similar plan adopted to replace such plan (the “SERP”), equal to the
difference between 55 months and the number of full months of service credited
to Martore between February 27, 2007 and the Termination Date. In the event that
the preceding sentence results in Martore being credited with service for a
period of time after the Termination Date, benefits under the SERP shall be
calculated as of the Termination Date by: (i) assuming that Martore continued
employment for the period of time for which she is granted additional service
credit; (ii) assuming Martore’s age on the Termination Date is 60, and
(iii) assuming Martore’s annual compensation for such period of additional
service credit is equal to Martore’s annual Base Salary then in effect and the
greater of (A) her most recent annual bonus as of the Termination Date or
(B) the average of her three most recent annual bonuses as of the Termination
Date. Nothing herein shall be construed to change the date when Martore’s SERP
benefit will commence, which shall be governed by the terms of the SERP.

 

- 5 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that Martore’s employment is
terminated pursuant to Section 5(a)(i) or 5(a)(iii) above or by Martore for any
reason other than those set forth in Section 6 above, or Martore’s term of
employment expires by reason of Martore failing to extend it, then Martore will
not be credited with any additional service beyond the Termination Date.

9. Restrictive Covenant.

(a) Martore agrees that (i) during the period of her employment hereunder and
(ii) provided that Martore has received the payment under Section 5(d) or
Sections 7(b) and 7(d), or if Martore is terminated for good cause as defined in
Section 5(a)(iii), for a period of two (2) years after she ceases employment,
she will not, without the written consent of Gannett, seek or obtain a position
with a Competitor (as defined below) in which Martore will use or is likely to
use any confidential information or trade secrets of Gannett, or in which
Martore has duties for such Competitor within the United States that involve
Competitive Services (as defined below) and that are the same or similar to
those services actually performed by Martore for Gannett. The parties agree that
Martore may continue to serve on any boards of directors on which she is serving
while employed by Gannett.

(b) Martore understands and agrees that the relationship between Gannett and
each of its employees constitutes a valuable asset of Gannett and may not be
converted to Martore’s own use. Accordingly, Martore hereby agrees that
(i) during the period of her employment hereunder and (ii) for a period of six
months after she ceases employment, Martore shall not directly or indirectly, on
her own behalf or on behalf of another person, solicit or induce any employee to
terminate his or her employment relationship with Gannett or any affiliate of
Gannett or to enter into employment with another person. The foregoing shall not
apply to employees who respond to solicitations of employment directed to the
general public or who seek employment at their own initiative.

(c) For the purposes of this Section 9, “Competitive Services” means the
provision of goods or services that are competitive with any goods or services
offered by Gannett as of the date of this Agreement, including, but not limited
to newspapers, non-daily publications, television, radio, cable, Internet, and
other news and information services, and “Competitor” means any individual or
any entity or enterprise engaged, wholly or in part, in Competitive Services.
The parties acknowledge that Gannett may from time to time during the term of
this Agreement change or increase the line of goods or services it provides, and
Martore agrees to amend this Agreement from time to time to include such
different or additional goods and services to the definition of “Competitive
Services” for purposes of this Section 9.

 

- 6 -



--------------------------------------------------------------------------------

(d) Martore agrees that due to her position of trust and confidence the
restrictions contained in this Section 9 are reasonable, and the benefits
conferred on her in this Agreement, including her compensation, are adequate
consideration, and since the nature of Gannett’s business is national in scope,
the geographic restriction herein is reasonable.

(e) Martore acknowledges that a breach of this Section 9 will cause irreparable
injury and damage, which cannot be reasonably or adequately compensated by money
damages. Accordingly, she acknowledges that the remedies of injunction and
specific performance shall be available in the event of such a breach, and
Gannett shall be entitled to money damages, costs and attorneys’ fees, and other
legal or equitable remedies, including an injunction pending trial, without the
posting of bond or other security. Any period of restriction set forth in this
Section 9 shall be extended for a period of time equal to the duration of any
breach or violation thereof.

(f) In the event of Martore’s breach of this Section 9, in addition to the
injunctive relief described above, Gannett’s remedy shall include (i) the right
to require Martore to account for and pay over to Gannett all compensation,
profits, monies, accruals, increments or other benefits derived or received by
Martore as the result of any transactions constituting a breach of the
restrictive covenants in this Section 9, and (ii) in the case of a breach during
the term of Martore’s employment hereunder, the termination of all compensation
otherwise payable to Martore under Sections 3 and 4 with respect to the period
of time after such breach, or (iii) in the case of a breach during the period
described in Section 9(a)(ii) or 9(b)(ii) above, the forfeiture to Gannett of
any payment made under Section 5(d) or Section 7(b) and 7(d) herein.

(g) In the event that any provision of this Section 9 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this Section 9 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.

10. Change in Control. Upon a change in control, as defined below, Martore shall
receive the greater of (i) any compensation and/or other benefits that become
due under the Gannett Transitional Compensation Plan, or (ii) any compensation
and/or other benefits that become due under this Agreement, but not both. For
purposes of this Agreement, the term “change in control” has the same meaning
given it under the Transitional Compensation Plan (or any successor plan).

11. Certain Additional Payments by Gannett.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or

 

- 7 -



--------------------------------------------------------------------------------

distribution by Gannett to or for the benefit of Martore, whether paid or
payable pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 11 (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code (“Code”) or similar section (provided that Section 409A of
the Code shall not be treated as a similar section), or any interest or
penalties are incurred by Martore with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Martore shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Martore of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and any Excise Tax imposed
upon the Gross-Up Payment, Martore retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. It is the intention of the
parties that Gannett provide Martore with a full tax gross-up under the
provisions of this Section 11(a) so that on a net after-tax basis, the result to
Martore shall be the same as if the Excise Tax had not been imposed on a
Payment. See Section 13(b) of the Transitional Compensation Plan for the
reduction (if any, but not below zero) of any compensation and benefits to which
Martore is entitled to receive under the terms of the Transitional Compensation
Plan by any severance compensation and benefits received by Martore under the
terms of this Agreement.

(b) All determinations required to be made under this Section 11 (including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination)
shall be made by the nationally recognized accounting firm serving as Gannett’s
independent accounting firm (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations to both Gannett and Martore within 10
business days of Gannett’s receipt of notice from Martore that there has been a
Payment or at such earlier time as is requested by Gannett. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the change in control, Martore may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by Gannett. Any Gross-Up Payment, as determined pursuant to
Section 11(a), shall be paid by Gannett to Martore within 5 days of the receipt
of the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon Gannett and Martore.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Gross-Up Payments that will not have been made by Gannett
should have been made (the “Underpayment”) or that Gross-Up

 

- 8 -



--------------------------------------------------------------------------------

Payments will have been made that should not have been made (“Overpayments”),
consistent with the calculations required to be made hereunder. In the event
Martore thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by Gannett to or for the
benefit of Martore. If the Accounting Firm shall determine that an Overpayment
has been made, Martore shall promptly repay the amount of the Overpayment to
Gannett.

12. Legal Expenses and Interest. If, with respect to any alleged failure by
Gannett to comply with any of the terms of this Agreement, Martore hires legal
counsel with respect to this Agreement or institutes any negotiations or
institutes or responds to legal action to assert or defend the validity of,
enforce her rights under, or recover damages for breach of this Agreement and
thereafter Gannett is found in a judgment no longer subject to review or appeal
to have breached this Agreement in any material respect, then Gannett shall
indemnify Martore for her actual expenses for attorneys’ fees and disbursements,
together with such additional payments, if any, as may be necessary so that the
net after-tax payments to Martore equal such fees and disbursements.

13. Trade Secrets and Confidential Information. Martore agrees that unless duly
authorized in writing by Gannett, she will neither during her employment by
Gannett nor at any time thereafter divulge or use in connection with any
business activity other than that of Gannett any trade secrets or confidential
information first acquired by her during and by virtue of her employment with
Gannett.

14. Funding. Gannett may in its discretion establish a trust to fund any of the
payments which are or may become payable to Martore under this Agreement.

15. Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing and sent by registered mail to the parties.

16. Transferability. The rights, benefits and obligations of Gannett under this
Agreement shall be transferable, and all covenants and agreements hereunder
shall inure to the benefit of and be enforceable by or against, its successors
and assigns. Whenever the term “Gannett” is used in this Agreement, such term
shall mean and include Gannett Co., Inc. and its successors and assigns. The
rights and benefits of Martore under this Agreement shall not be transferable
other than rights to property or compensation that may pass on her death to her
estate or beneficiaries through her will or the laws of descent and distribution
and the terms of any Gannett compensation or benefit plan.

17. Severability. If any provision of this Agreement or the application thereof
is held invalid or unenforceable, the invalidity or unenforceability thereof
shall not affect any other provisions of this Agreement which can be given
effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.

 

- 9 -



--------------------------------------------------------------------------------

18. Amendment; Waiver. This Agreement contains the entire agreement of the
parties with respect to the employment of Martore by Gannett and upon execution
of this Agreement supersedes the Employment Agreement dated as of February 25,
2005, between Gannett and Martore. No amendment or modification of this
Agreement shall be valid unless evidenced by a written instrument executed by
the parties hereto. No waiver by either party of any breach by the other party
of any provision or conditions of this Agreement shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

19. Tax Withholding. Gannett may withhold from any payments due to Martore
hereunder, such amounts as its independent public accountants may determine are
required to be withheld under applicable federal, state and local tax laws.

20. Section 409A. The parties intend this Agreement to be governed by and
subject to the requirements of Section 409A of the Code, as amended, and the
Treasury Department regulations and other authoritative guidance issued
thereunder, and shall be interpreted and administered in accordance with the
intent that Martore not be subject to tax under Section 409A of the Code (to the
extent such rules are applicable to payments or benefits under this Agreement).
If any provision of the Agreement would otherwise conflict with or frustrate
this intent, that provision will be interpreted and deemed amended so as to
avoid the conflict. Notwithstanding anything to the contrary contained herein,
in the event that Gannett determines that payments or benefits under this
Agreement would otherwise be subject to tax under Section 409A of the Code, such
payments or benefits shall not commence until six months after the Termination
Date (or, if earlier, the date Martore dies or becomes “disabled” as defined in
Section 409A of the Code).

21. Reimbursement of Compensation in Restatement Situations. Gannett will, to
the extent permitted or required by governing law, require reimbursement of any
bonus paid to Martore after the date hereof where (a) the payment was predicated
upon the achievement of certain financial results that were subsequently the
subject of a restatement of financial statements, (b) the Board of Directors
determines that Martore engaged in misconduct that caused or partially caused
the need for the restatement, and (c) a lower payment would have been made to
Martore based upon the restated financial results. In each such instance,
Gannett will seek to recover Martore’s entire annual bonus for the relevant
period, plus a reasonable rate of interest. Gannett and Martore acknowledge that
additional reimbursements may be required under these or similar circumstances
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as amended.

22. Governing Law. This Agreement shall be governed by and construed under and
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

GANNETT CO., INC. By:  

/s/ Craig A. Dubow

  Craig A. Dubow   Chairman, President & CEO  

/s/ Gracia C. Martore

  Gracia C. Martore

Agreed on behalf of the

Executive Compensation Committee

 

/s/ Duncan M. McFarland

Duncan M. McFarland Chair

 

- 11 -



--------------------------------------------------------------------------------

Exhibit A

EXECUTIVE RETIREMENT BENEFITS APPLICABLE TO CURRENT MEMBERS OF THE GANNETT
MANAGEMENT COMMITTEE*

Life Insurance: Active GMC members own a whole life insurance policy in an
amount equal to 2 times salary and last bonus plus $200,000. The Company will
pay the policy premium in full by age 65. Upon retirement, the policy’s face
amount reduces 10%, and 10% each year thereafter, to a minimum benefit of
$350,000.

Travel Accident Insurance: If a retired GMC member is asked to represent Gannett
at a function or event and receives prior approval from the then-current CEO,
travel accident insurance coverage of $1,000,000 will be provided while on
business travel status.

Health Insurance: Active GMC members receive supplemental health coverage with a
maximum annual family benefit of $25,000. (This is in addition to the regular
employee health insurance coverage.) Upon retirement, and prior to eligibility
for Medicare, Gannett will provide health insurance coverage under Gannett’s
retiree medical policy and in accordance with the policy’s contribution
schedule. The maximum annual benefit under the supplemental health coverage
remains unchanged upon retirement. Upon death, the maximum annual family benefit
for eligible dependents becomes $12,500 per year for life.

Company Automobile: Upon retirement, the company automobile is offered to a GMC
member at the fair market value.

Legal and Financial Services: Upon retirement, this benefit ceases on April 15
of the year of retirement or the year following retirement, depending on the
actual retirement date.

Gannett Foundation: The Company will cause the Gannett Foundation to allocate
the sum of $20,000 of Foundation funds annually to active and retired GMC
members for the purpose of making grants at the direction of the GMC member
outside of the Foundation’s normal grant solicitation process, subject to the
general grantmaking guidelines of the Foundation and all applicable legal
restrictions, including those pertaining to private foundations under the
Internal Revenue Code.

* Gannett reserves the right, in its sole discretion, to amend or terminate
these benefits from time-to-time, provided that any changes made with respect to
the benefits provided to Executive shall also apply to similarly situated
Gannett executives.